Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                  DETAILED ACTION

                                                   Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1-4, 9-13 and 17-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3-4, 9, 11, 17 and 19 of patent No. 11038788. 
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 10 and 17 of the instant application recite or have inherent all the limitations of claims 1, 9 and 17 of patent No. 11038788.  Claims 1, 10 and 17 merely broaden the scope of claims 1, 9 and 17 of patent No. 11038788 by eliminating the step of “grouping based on end point group (EPG) based applications”.  

	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 5/25/2021 has been considered by the Examiner and made of record in the application file.



Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



          Claims 1, 3, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PG-Publication # 2014/0105038), in view of Mayya et al. (U.S. PG-Publication # 2016/0315912), and in view of Craddock et al. (U.S. PG-Publication # 2009/0073978),


         Consider claims 1, 10 and 17, Yu et al. clearly disclose a method comprising, in each switch of a plurality of switches in a network fabric:
         grouping packets entering each switch of a plurality of switches in a network fabric; 
         collecting performance statistics at hops in the network fabric across flows in-line in a flow table maintained at each switch (par. 14 (A media trace device collects statistics across the provider network. The statistics may include a hop-by -hop performance report from the network devices in the provider network)); and 
        exporting the performance statistics to an analysis module (par. 58 (The network management system may periodically collect performance data from the network devices and store the performance data in a report in memory. A user may specify an interval for the collection of performance data, which is sent to the network management system from the trace device)).
          However, Yu et al. do not specifically disclose grouping packets. 
          In the same field of endeavor, Mayya et al. clearly show:                   
          grouping packets entering each switch of a plurality of switches in a network fabric (par. 23 (Flow can be a grouping of packets that match a five (5) tuple which is a combination of Source IP Address (SIP), Destination IP Address (DIP), L4 Source Port (SPORT) and L4 Destination Port (DPORT) and the L4 protocol (PROTO))); 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show grouping packets, as taught by Mayya, so that specific routing policies can be applied.
          However, Yu and Mayya do not specifically disclose a network fabric.
          In the same field of endeavor, Craddock et al. clearly show a plurality of switches in a network fabric (fig. 7, par. 10 (The GID is used to identify the multicast group and the QPs that are associated with it (i.e. 704, 705, 706). IB multicast spreads the load of replicating packets across switches, routers, and HCAs in the network 
fabric)).         
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, show grouping packets, as taught by Mayya, and show a network fabric, as taught by Craddock, so that specific routing policies can be applied.



          Consider claim 3, and as applied to claim 1 above, 
                         claim 12, and as applied to claim 10 above,
                         claim 19, and as applied to claim 17 above,
Yu et al. clearly disclose the method as described.
          However, Yu et al. do not specifically disclose the grouping is based on 5-tuple applications. 
          In the same field of endeavor, Mayya et al. clearly show:                   
          wherein the grouping is based on 5-tuple applications (par. 23 (Flow can be a grouping of packets that match a five (5) tuple which is a combination of Source IP Address (SIP), Destination IP Address (DIP), L4 Source Port (SPORT) and L4 Destination Port (DPORT) and the L4 protocol (PROTO)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show the grouping is based on 5-tuple applications, as taught by Mayya, so that specific routing policies can be applied.




          Claims 2, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PG-Publication # 2014/0105038), in view of Mayya et al. (U.S. PG-Publication # 2016/0315912), and Craddock et al. (U.S. PG-Publication # 2009/0073978). and in view of Yadav et al. (U.S. PG-Publication # 2015/0124645).
 

          Consider claim 2, and as applied to claim 1 above,
                         claim 11, and as applied to claim 10 above,
                         claim 18, and as applied to claim 17 above, 
Yu et al. clearly disclose the device as described.
          However, Yu et al. do not specifically disclose the grouping is based on end point group (EPG) based applications. 
          In the same field of endeavor, Yadav et al. clearly show:                   
          wherein the grouping is based on end point group (EPG) based applications (fig. 6, par. 64 (As shown in the service graph 600, there is a source EPG 620 and a destination EPG 630)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show the grouping is based on end point group (EPG) based applications, as taught by Yadav, so that specific routing policies can be applied.





          Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PG-Publication # 2014/0105038), in view of Mayya et al. (U.S. PG-Publication # 2016/0315912), and Craddock et al. (U.S. PG-Publication # 2009/0073978), and in view of Pandey et al. (U.S. PG-Publication # 2016/0323166).


          Consider claim 4, and as applied to claim 1 above,
                         claim 13, and as applied to claim 10 above,
                         claim 20, and as applied to claim 17 above, 
Yu et al. clearly disclose the method as described.
          However, Yu et al. do not specifically disclose a maximum latency and an average latency.
          In the same field of endeavor, Pandey et al. clearly show:                   
          computing a maximum latency and an average latency experienced by the packets at the hops (par. 38 (the latency values 136 can be used to determine minimum latency, maximum latency, average latency, latency variation (often called jitter), and/or other latency related parameters for packets traveling through the network infrastructure 110)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show a maximum latency and an average latency, as taught by Pandey, so that specific routing policies can be applied.




          Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PG-Publication # 2014/0105038), in view of Mayya et al. (U.S. PG-Publication # 2016/0315912), Craddock et al. (U.S. PG-Publication # 2009/0073978), and Pandey et al. (U.S. PG-Publication # 2016/0323166), and in view of Bauer et al. (U.S. PG-Publication # 2016/0293006).


          Consider claim 5, and as applied to claim 4 above,
                         claim 14, and as applied to claim 10 above,
Yu et al. clearly disclose the device as described.
          However, Yu et al. do not specifically disclose a timestamp.
          In the same field of endeavor, Bauer et al. clearly show:                   
          adding a timestamp to each packet of the packets (par. 80 (A timestamp is received from a source 1030, for example, a UTC timestamp. The latest timestamp is added to the incoming prediction data when it is received at block 1002… By comparing to a current time downstream, an adjustment may be made to correct for latency in delivery of the message)); 
          calculating a difference between a current time and the timestamp (par. 80 (A timestamp is received from a source 1030, for example, a UTC timestamp. The latest timestamp is added to the incoming prediction data when it is received at block 1002… By comparing to a current time downstream, an adjustment may be made to correct for latency in delivery of the message)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show a timestamp, as taught by Bauer, so that specific routing policies can be applied.



          Consider claim 6, and as applied to claim 5 above,
                         claim 15, and as applied to claim 14 above,
Yu et al. clearly disclose the device as described.
          However, Yu et al. do not specifically disclose a timestamp.
          In the same field of endeavor, Bauer et al. clearly show:                   
          wherein the timestamp is based on an arrival time of the packet (par. 80 (A timestamp is received from a source 1030, for example, a UTC timestamp. The latest timestamp is added to the incoming prediction data when it is received at block 1002… By comparing to a current time downstream, an adjustment may be made to correct for latency in delivery of the message)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show a timestamp, as taught by Bauer, so that specific routing policies can be applied.





          Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PG-Publication # 2014/0105038), in view of Mayya et al. (U.S. PG-Publication # 2016/0315912), Craddock et al. (U.S. PG-Publication # 2009/0073978), and Pandey et al. (U.S. PG-Publication # 2016/0323166), and in view of Bauer et al. (U.S. PG-Publication # 2016/0293006), and in view of Dekoo et al. (U.S. Patent # 9929928)


          Consider claim 7, and as applied to claim 5 above, 
                         claim 16, and as applied to claim 14 above,
Yu et al. clearly disclose the device as described.
          However, Yu et al. do not specifically disclose the timestamp is based on a departure time of the packe.
          In the same field of endeavor, Dekoos et al. clearly show:                   
          wherein the timestamp is based on a departure time of the packet (col. 6, lines 16-19 (the departure time of a packet, that is embedded into the packet, is the time when the start-of-packet bit is present at the timestamp point (current time) plus the latency)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show the timestamp is based on a departure time of the packe, as taught by Dekoos, so that specific routing policies can be applied.







          Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. PG-Publication # 2014/0105038), in view of Mayya et al. (U.S. PG-Publication # 2016/0315912), and Craddock et al. (U.S. PG-Publication # 2009/0073978), and in view of Kumar et al. (U.S. PG-Publication # 2007/0005786).


          Consider claim 8, and as applied to claim 1 above, Yu et al. clearly disclose:
          isolating one of the plurality of switches based on the performance statistics (par. 14 (A media trace device collects statistics across the provider network. The statistics may include a hop-by-hop performance report from the network devices in the provider network); EN: A person skilled in the art can easily isolated a switch based on the performance statistics). 
          However, Yu et al. do not specifically disclose a spike experienced by an individual frame. 
          In the same field of endeavor, Kumar et al. clearly show:                   
          the performance statistics identify a spike experienced by an individual frame (par. 115 (the network element may change QoS attributes of flows processed in the network element if network latency is detected as a problem. As a further example, the network element may change path routing based on application behavior if high network latency is detected)), and 
          the spike identifies a problem associated with the one of the plurality of switches (par. 115 (the network element may change QoS attributes of flows processed in the network element if network latency is detected as a problem. As a further example, the network element may change path routing based on application behavior if high network latency is detected)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Yu, and show a spike experienced by an individual frame, as taught by Kumar, so that specific routing policies can be applied.



          Consider claim 9, and as applied to claim 1 above, Yu et al. clearly disclose the device as described.
          However, Yu et al. do not specifically disclose the performance statistics are periodically exported. 
          In the same field of endeavor, Kumar et al. clearly show:                   
          wherein the performance statistics are periodically exported for verifying one or more service level agreement (par. 115 (the network element may change QoS attributes of flows processed in the network element if network latency is detected as a problem. As a further example, the network element may change path routing based on application behavior if high network latency is detected)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method, as taught by Yu, and show the performance statistics are periodically exported, as taught by Kumar, so that specific routing policies can be applied.







Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 14, 2020